DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	 Applicants’ response of January 3, 2022, to the non-final action mailed September 1, 2021, has been entered. Claims 1 and 29 have been amended, claims 24 and 26 have been cancelled, and no claims have been newly added.  Claims 1-23, 25, and 27-31 are pending and under instant consideration.
Withdrawn Claim Rejections - 35 USC § 112
	Claims 30 and 31 were rejected in the previous Office action mailed September 1, 2021, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating ocular discomfort using a hydrogel comprising an anesthetic, does not reasonably provide enablement for preventing ocular discomfort using a hydrogel comprising an anesthetic.  Applicants’ amendment to claim 30 renders the rejection moot.  Applicants have amended base claim 30 to delete the limitation of preventing.  The prevention of ocular discomfort using a hydrogel comprising an anesthetic was not enabled.  Accordingly, the rejections are hereby withdrawn.
Response & Maintained Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-23, 25, and 27-31 remain rejected, in modified form, under 35 U.S.C. 103 as being unpatentable over Sawhney et al. (US 20180085307; Pub. Date: March 29, 2018) for reasons of record.


	 Although, Sawheney teaches the use of travoprost in the examples, but such reference teaches the use of bupivacaine as a drug that can be used in a biodegradable hydrogel for delivery in the eye.  The use of the claimed PEG SAP and SAZ is taught in Para [0096]. The matrix being formed by covalently crosslinking one or more multiple-arm polyethylene glycol precursors, which are

	With respect to the newly added claim language of the composition being adapted to deliver the anesthetic to the eye in a sustained manner for a period of about 12 hours or longer wherein after ocular administration, the hydrogel composition comprises a clearance zone that is devoid of the undissolved anesthetic prior to release of the anesthetic and wherein the size of the clearance zone increases as a function of the amount of anesthetic release,  Sawheney, teaches, as fully set forth above, the instantly claimed hydrogel composition with the instantly claimed anesthetic to achieve a sustained release profile of approximately 100 days. See Para [0040] and therefore the hydrogel composition of Sawheney is adapted to deliver the anesthetic to the eye in a sustained manner for a period of about 12 hours or longer.  Moreover, the instant specification discloses that upon ocular administration the drug gradually diffuses out of the hydrogel creating a “zone clearance”  devoid of undissolved anesthetic (Fig 1A and Fig 1B).  As Sawheney discloses the instantly claimed hydrogel and drug, placed into the same environment, it would be expected that diffusion would occur to create the same type of “zone clearance” as described in the instant specification and as claimed.  “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).



Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing, they are addressed as follows: 
	Applicants traverse the 103 type rejection, arguing that Sawhney fails to teach or success the clearance zone wherein after ocular administration, the hydrogel composition comprises a clearance zone that is devoid of the undissolved anesthetic prior to release of the anesthetic and wherein the size of the clearance zone increases as a function of the amount of anesthetic release. 

Applicant’s argument has been fully considered, but not found persuasive.  The instant specification discloses that upon ocular administration the drug gradually diffuses out of 
	Thus, the rejection is maintained for reason of record and foregoing discussion.
Conclusion
No claims are allowed.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617